DETAILED ACTION
The instant application having Application No. 16/796562 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 2/21/2020, 7/14/2020, 8/20/2020 and 9/28/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, which depends from Claim 1, recites the limitation “the mobility management data” in line 1.  However, there is no prior recitation of any “mobility management data” in either of claims 1 or 3.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Claims 4-6 depend from Claim 3 and inherit the same deficiencies.  Accordingly, they are also rejected based on the same reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 15/898444 in view of Edge (US 2018/0054796).
This is a provisional nonstatutory double patenting rejection.

Present application:

1.    A method comprising:



sending, by a network function (NF) to a network data analytics function (NWDAF), a request for data analytics;



collecting, by the NWDAF, information; and







in response to the request, sending by the NWDAF to the NF, a result of data analytics based on the collected location information.

wherein the request indicates at least one of a UE or a group of UE associated with the data analytics, collecting … location information associated with the user equipment (UE) or the group of UE


1. (Currently Amended) A method of policy optimization in a communication network, the method, comprising:

… receiving, by the NWDA function, a policy recommendation subscription request from a policy and control function (PCF), the PCF being a 

sending, by the NWDA function, a measurement data request to the data storage function to retrieve stored measurement data that satisfies the policy recommendation subscription request; receiving, by the NWDA function, the requested measurement data from the data storage function;

sending, by the NWDA function to the PCF, a policy recommendation


Claim 1 does not recite that the request indicates at least one of a UE or a group of UE associated with the data analytics, wherein the NWDAF collects location information associated with the user equipment (UE) or the group of UE.  However, Edge teaches that the request indicates at least one of a UE or a group of UE associated with the data analytics (“At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; A GMLC (network function) sends a subscriber location request message 207 to MME (network data analytics function), wherein the request indicates a IMSI or MSISDN of the UE associated with the request), and the NWDAF collects location information associated with the user equipment (UE) or the group of UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects location information associated with the UE at step 210).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 


Claims 16 and 20 are rejected based on Claim 1 of Application No. 15/898444 in view of Edge based on similar reasoning as given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge (US 2018/0054796).

Regarding Claim 1, Edge teaches a method comprising sending, by a network function (NF) to a network data analytics function (NWDAF), a request for data analytics, wherein the request indicates at “At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; A GMLC (network function) sends a subscriber location request message 207 to MME (network data analytics function), wherein the request indicates a IMSI or MSISDN of the UE associated with the request);
collecting, by the NWDAF, location information associated with the user equipment (UE) or the group of UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects location information associated with the UE at step 210); and
in response to the request, sending by the NWDAF to the NF, a result of data analytics based on the collected location information (“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; See also Fig. 2; The MME/NWDAF sends the result of the collected location information to the GMLC/NF in step 211).

Regarding Claim 2, Edge teaches the method of Claim 1.  Edge further teaches that the request further indicates one or more of: a time period associated with the data analytics or an area associated with the data analytics (“The request may further include the time (and date) at which the UE obtained the location measurements” – See [0102]).

“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information/mobility management data from a E-SMLC (access and mobility function)).

Regarding Claim 4, Edge teaches the method of Claim 3.  Edge further teaches that the request indicates the UE via an identifier of the UE (“At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; The subscriber location request message 207 includes a IMSI/MSISDN (identifier) of the UE associated with the request), and
the location information includes mobility management data associated with the UE (“At stage 208, the MME 108 sends an LCS-AP Location Request message to the E-SMLC 110” – See [0109]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The last known location information collected in step at step 210 is mobility management data).

Regarding Claim 7, Edge teaches the method of Claim 1.  Edge further teaches that the location information is collected from an application function (AF) (“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information/mobility management data from a E-SMLC (application function)).

Regarding Claim 10, Edge teaches the method of Claim 7.  Edge further teaches that the location information includes a geographical area associated with at least one of the UE indicated in the request or any UE in the group of UE indicated in the request (“The MME 108 may make use of the E-SMLC 110 to convert the last known cell ID or last serving eNB identity into a geographic location” – See [0065]; The location information is a geographical area).

Regarding Claim 11, Edge teaches the method of Claim 10.  Edge further teaches that the geographical area is within an area as indicated in the request (“The MME 108 may make use of the E-SMLC 110 to convert the last known cell ID or last serving eNB identity into a geographic location” – See [0065]; The geographical area is within a cell ID (area) indicated in the request).

Regarding Claim 12, Edge teaches the method of Claim 7.  Edge further teaches that the request includes an identifier of the UE or an identifier of the group of UE (“At stage 207, the GMLC 116 sends an EPC LCS Protocol (ELP) Provide Subscriber Location message to the serving MME 108 for UE 102 to request a current or last known location for the UE 102 and includes an identity for the UE 102 (e.g. a Mobile Station International Subscriber Directory Number (MSISDN) or International Mobile Subscriber Identity (IMSI))” – See [0108]; See also Fig. 2; The subscriber location request message 207 includes a IMSI/MSISDN (identifier) of the UE associated with the request).

“At stage 211, the MME 108 transmits an ELP Provide Subscriber Location Acknowledge message to the GMLC 116 that includes the last known location of the UE 102 received at stage 210 and the time (and date) for the last known location” – See [0112]; The results reported in step 211 are associated with the UE 102).

Regarding Claim 15, Edge teaches the method of Claim 14.  Edge further teaches obtaining, by the NWDAF, the UE mobility statistics based on the received request and the collected location information (See Fig. 2; The MME/NWDAF obtains the mobility statistics in response to the received request 207 and location information collected in step 210).

Claims 16 and 20 are rejected based on reasoning similar to Claim 1.

Regarding Claim 17, Edge teaches the system of Claim 16.  Edge further teaches an access and mobility function (AMF), wherein the NWDAF is further configured to collect the location information from the AMF (“At stage 209, the E-SMLC 110 may determine a last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; “At stage 210, the E-SMLC 110 sends to the MME 108 an LCS AP Location Response message, which includes the last known location of the UE 102 obtained at stage 209” – See [0111]; See also Fig. 2; The MME/NWDAF collects the location information from a E-SMLC (access and mobility function)).

Claim 18 is rejected based on reasoning similar to Claim 7.
Claim 19 is rejected based on reasoning similar to Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Wang et al. (US 2017/0337394).

Regarding Claim 5, Edge teaches the method of Claim 4.  Edge further teaches that the mobility management data indicates a cell that the UE enters (“last known location of the UE 102 from the information received at stage 208--e.g. using ECID, cell ID and/or OTDOA position methods” – See [0110]; The location information/mobility management data indicates a cell ID in which the UE is located).
Edge does not explicitly teach that the mobility management data indicates a time at which the UE enters the cell.
However, Wang teaches mobility management data which indicates a time at which the UE enters the cell (“A location exchange request may comprise triggers to refresh location information, e.g., when a time window expires, when a WTRU changes cells, when a WTRU enters a new PLMN area, when a WTRU enters a new tracking area, when a WTRU performs a handover, when a WTRU changes an eNB” – See [0160]; The mobility management data indicates a time that a UE changes/enters a new cell).


Regarding Claim 6, Edge in view of Wang teaches the method of Claim 5.  Wang further teaches that the time at which the UE enters the cell is among a time period indicated as in the request (“A location exchange request may comprise triggers to refresh location information, e.g., when a time window expires, when a WTRU changes cells, when a WTRU enters a new PLMN area, when a WTRU enters a new tracking area, when a WTRU performs a handover, when a WTRU changes an eNB” – See [0160]; The request indicates a time that a UE changes/enters a new cell).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Siomina et al. (US 9,854,486).

Regarding Claim 8, Edge teaches the method of Claim 7.  Edge does not explicitly teach that the location information indicates mobility trajectory of at least one of the UE indicated in the request or any UE in the group of UE indicated in the request.
However, Siomina teaches that the location information indicates mobility trajectory of at least one of the UE indicated in the request or any UE in the group of UE indicated in the request (See Col. 7, lines 56-60, Col. 13, lines 46-47, Col. 14, lines 1-15; The location information includes trajectory information of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge such that the location information indicates mobility trajectory of 

Regarding Claim 9, Edge in view of Siomina teaches the method of Claim 8.  Siomina further teaches that the mobility trajectory is within an area as indicated in the request (See Col. 7, lines 56-60; The request is for a user equipment mobility trajectory through an area).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2018/0054796) in view of Kaur et al. (US 10,531,365).

Regarding Claim 13, Edge teaches the method of Claim 7.  Edge does not explicitly teach that the method further comprises: collecting, by the NWDAF, an application identifier (ID) associated with the location information.
However, Kaur teaches collecting an application identifier (ID) associated with the location information (See Col. 39, lines 49-54; An application ID is reported/collected in associated with a WTRU/UE location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to collect, by the NWDAF, an application identifier (ID) associated with the location information.  Motivation for doing so would be to determine a priority level for the UE (See Kaur, Col. 11, lines 1-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478